Title: Thomas Jefferson’s Notes on Thomas Mann Randolph’s Deposition in Jefferson v. Rivanna Company, [ca. 8 June 1819]
From: Jefferson, Thomas
To: 


          
            ca. 8 June 1819
          
          Randolph. Thos M. he was a subscriber to repay the loan by the James river company in 1799. for improving the Rivanna. he understood that Wm D. Meriwether the one of the defs and F. Walker joint commr with him gave 500. D of this money to Magruder to build his locks. he was with a guide to the jury of 1805. while they were deliberating they called him to them. they were debating a proposition to require from the pl. the  use of his canal for navigation, as the condition of permission to erect his dam; which proposition was pronounced by several jurors in his hearing to be entirely out of their province as well as ungenerous & unjust. he was asked if he thought the pl. would consent to it, he replied that he knew that the pl. wished the public to have the use of his canal, believing the river itself impracticable, but he knew not whether he would expect compensation, which he ought to have, & he was sure he would strictly require security from damage. they desired him to ask the pl. to go to them, which he did but was then called off, and did not accompany the pl. that the Rivanna co. about 1810. or 11. had lost all idea of using the canal. he went with the co’s Secretary to explore the bed of the river with a view to their using that; that the Secretary became convinced it was impracticable & concluded to advise the Directors to open a negociation with the pl. this depont succeeded Jonathan Shoemaker as tenant of the mill. Shoemaker’s opinion was that it would be to the interest of the pl. & even of a tenant for 5. years to build a lock at his own expence & let them thro’ his dam, rather than submit to the injury he would inevitably sustain from the public use of the canal. the dept as tenant wished the public to have the use of the Canal but that the locks should be placed below the mill house because then they never would endanger the mill, nor deprive it of it’s water. [here the dept goes into detailed reasons for preferring the spring valley] the locks however were ultimately placed in a bed of deep sand, liable to be carried away in a flood, in which case the Canal bank can be restored only by building a stone wall 20.f. high and watertight the whole length of the breach. when they were about the locks he convinced the overseer of the Directors that he was placing the chamber of the lowest one was not dug deep enough. the overseer went to the def. W. D. Meriwether who replied it was as deep as the plan required. on the first rise of the river, after the locks were finished, they were undermined and were saved only by the laborers of this dept and the pl. collected on a Sunday and stopping up the Canal. afterwards an artificial bank was made to the canal by the same hands which now appears in the company’s bason, a part of it having been left by their own hands. this deponent was informd by the def. W. D. Meriwether that the company would not consent to his placing the locks below the mill house, but that he had been directed to widen the canal from the mill house to the Waste to double it’s actual width, & to deepen the new cut to the level of the old, which work has by no means been done. he knows nothing of the co’s hands having worked on the canal any where, except about the bason, which they commenced but did not finished. it being incumbent on him as tenant to clean the lower half of the canal when foul, he agreed with the def. W. D. Meriwether to have the assistance of the co’s hands in cleaning his part of the canal, & on his private account for which he was to return the work; nor did he until long after understand that the work so done on his account, which was only shoveling up mud, was to be assumed as the equivalent to the completion of an engagement made with the pl. for the security of his mills. the locks at all times of low water have leaked enough to cause the stopping of one pair of stones, between June 11. and 1812. the Shadwell mills have manufactured from 60. to 65. Barrels of flour within the 24. hours, which could never be done after the locks were finished but in high water.   this deponent with his own laborers &  those of the pl. made the sluice in the  Milton falls called the middle sluice. he had often gone thro’ that sluice personally in boats, thinks it the best, but was stopped from making it as compleat as he intended by the company commencing another which he then demonstrated to them would destroy itself the navign by the washing of gravel, which it has already done in a great degree, & will do entirely.
          on being questioned by W. D. Meriwether whether he recollected the pl’s giving his consent that the locks should be placed where they are? he answers that he remembers the  pl. told him he would not disappoint the public, and if the company would not place the locks below the mill, he would consent to their being placed elsewhere, on condition of his property being made entirely safe.
           several irrelevant questions followed.
        